 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO MARTINEZ,                           1:19-cv-00967-AWI-GSA-PC

12                 Plaintiff,                    ORDER VACATING FINDINGS AND
                                                 RECOMMENDATIONS ISSUED ON
13         vs.                                   SEPTEMBER 10, 2019
                                                 (ECF No. 15.)
14   K. BROWN, et al.,
                                                 ORDER FOR CLERK TO SEND
15                Defendants.                    PLAINTIFF AN APPLICATION TO
                                                 PROCEED IN FORMA PAUPERIS ON
16                                               THE COURT’S FORM
17                                               ORDER FOR PLAINTIFF TO
                                                 COMPLETE AND SUBMIT THE
18                                               APPLICATION TO PROCEED IN
                                                 FORMA PAUPERIS TO THE COURT,
19                                               OR PAY THE $400.00 FILING FEE
20                                               THIRTY-DAY DEADLINE
21

22          Ricardo Martinez (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

23   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on

24   June 19, 2019, together with a motion to proceed in forma pauperis, at the United States

25   District Court for the Northern District of California. (ECF No. 1.) On June 27, 2019, the case

26   was transferred to this court.

27          On July 19, 2019, the court issued an order for Plaintiff to submit an application to
28   proceed in forma pauperis on the form used by this court, or pay the $400.00 filing fee for this

                                                    1
 1   action, within thirty days. (ECF No. 11.) The thirty-day time period passed and Plaintiff did
 2   pay the filing fee nor submit a new application to proceed in forma pauperis. Therefore, on
 3   September 10, 2019, the court entered findings and recommendations, recommending that this
 4   case be dismissed for Plaintiff’s failure to comply with the court’s July 19, 2019 order. (ECF
 5   No. 14.)
 6          On September 18, 2019, Plaintiff filed objections to the findings and recommendations.
 7   (ECF No. 15.) In the objections, Plaintiff asserts that he has submitted applications to proceed
 8   in forma pauperis three times to the prison’s trust account office for processing, without results.
 9   According to Plaintiff, the trust account office does not provide a certificate of funds to inmates
10   but chooses to submit the documents to the court.
11          It appears that Plaintiff has made a good faith effort to comply with the court’s July 19,
12   2019 order.    Therefore, the September 10, 2019 findings and recommendations shall be
13   vacated, and Plaintiff shall be granted an additional thirty days to submit a new application to
14   proceed in forma pauperis.
15          Plaintiff should complete and sign the enclosed application to proceed in forma
16   pauperis and mail it directly to the court. Plaintiff should not submit the application to the
17   prison’s trust account office for processing. If Plaintiff is unable to send a copy of his trust
18   account with the application the court will obtain a copy of Plaintiff’s trust account statement
19   from the prison, if needed.
20          Based on the foregoing, IT IS HEREBY ORDERED that:
21          1.      The findings and recommendations entered on September 10, 2019, are
22                  VACATED;
23          2.      The Clerk is directed to SEND Plaintiff a form application to proceed in forma
24                  pauperis;
25          3.      Within thirty days from the date of service of this order, Plaintiff shall complete
26                  and sign the application to proceed in forma pauperis and mail it directly to the
27                  court; and
28   ///

                                                     2
 1        4.    Plaintiff’s failure to comply with this order shall result in a recommendation that
 2              this case be dismissed.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   September 27, 2019                             /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 3
